United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      November 8, 2006

                                                                Charles R. Fulbruge III
                               No. 05-51499                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN GARCIA-HERNANDEZ,

                                         Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                           No. 2:05-CR-458-1
                         --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges

PER CURIAM:*

     Juan Garcia-Hernandez appeals the 57-month sentence imposed

following his plea of guilty of illegally reentering the United

States after deportation.      He contends that his sentence is unrea-

sonable in light of 18 U.S.C. § 3553(a).

     Garcia’s sentence is within a properly calculated advisory

guideline range and is presumed reasonable.          See United States v.

Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).         Such a sentence is giv-



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
en “great deference,” and we infer that the sentencing court con-

sidered all the factors for a fair sentence under § 3553(a).   See

United States v. Mares, 402 F.3d 511, 519-20 (5th Cir.), cert. de-

nied, 126 S. Ct. 43 (2005).    Garcia has failed to rebut the pre-

sumption that his sentence, which is at the bottom of the applic-

able sentencing guideline range, is reasonable.    See Alonzo, 435

F.3d at 554.

     Garcia challenges 18 U.S.C. § 1326(b)’s treatment of prior

felony and aggravated felony convictions as sentencing factors

rather than elements of the offense in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000).   Garcia’s constitutional challenge is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 235

(1998). Although Garcia contends that Almendarez-Torres was incor-

rectly decided and that a majority of the Supreme Court would over-

rule Almendarez-Torres in light of Apprendi, we have repeatedly re-

jected such arguments on the basis that Almendarez-Torres remains

binding.   See Rangel-Reyes v. United States, 126 S. Ct. 2873

(2006); United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.),

cert. denied, 126 S. Ct. 298 (2005). Garcia properly concedes that

his argument is foreclosed in light of Almendarez-Torres and cir-

cuit precedent, but he raises it here to preserve it for further

review.

     AFFIRMED.